                Case 18-10894-MFW               Doc 666        Filed 12/12/19        Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 11

BERTUCCI’S HOLDINGS, INC., et al.1                             Case No. 18-10894 (MFW)

                           Debtors.                            (Jointly Administered)



         NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                 DECEMBER 16, 2019 AT 11:30 A.M. BEFORE THE
                      HONORABLE MARY F. WALRATH

FEE APPLICATIONS SUBMITTED UNDER CERTIFICATION OF COUNSEL:

1.       Eleventh Monthly and Final Application of Landis Rath & Cobb LLP, Bankruptcy
         Counsel to the Debtors and Debtors-in-Possession, for Compensation and
         Reimbursement of Expenses Pursuant to 11 U.S.C. §§ 330 & 331 [D.I. 653, filed on
         November 25, 2019]

         Response Deadline:         December 9, 2019 at 4:00 p.m.

         Responses Received: None

         Related Documents:

         A.       Combined Tenth Monthly Application of Landis Rath & Cobb LLP, Bankruptcy
                  Counsel to the Debtors and Debtors-in-Possession, for Compensation and
                  Reimbursement of Expenses Pursuant to 11 U.S.C. §§ 330 and 331 for the Period
                  from January 1, 2019 Through August 31, 2019 [D.I. 632, filed on September 23,
                  2019]

         B.       Certificate of No Objection Regarding Combined Tenth Monthly Application of
                  Landis Rath & Cobb LLP, Bankruptcy Counsel to the Debtors and Debtors-in-
                  Possession, for Compensation and Reimbursement of Expenses Pursuant to 11
                  U.S.C. §§ 330 and 331 for the Period from January 1, 2019 Through August 31,
                  2019 [D.I. 639, filed on October 16, 2019]

1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Bertucci’s Holdings, Inc. (0243), Bertucci’s Holdings, LLC (8034), Bertucci’s Corporation (1266), Bertucci’s, Inc.
(7209), Two Ovens Restaurant Corp. (4922), Bertucci’s Restaurant Corp. (4750), Bertucci’s of Anne Arundel
County, Inc. (4761), Bertucci’s of Columbia, Inc. (4758), Bertucci’s of Baltimore County, Inc. (9001), Bertucci’s of
Bel Air, Inc. (4759), and Bertucci’s of White Marsh, Inc. (4760). The Debtors’ corporate headquarters and the
mailing address is 155 Otis Street, Northborough, Massachusetts 01532.



{1197.002-W0059226.2}
                Case 18-10894-MFW         Doc 666     Filed 12/12/19     Page 2 of 4



         C.       Certification of Counsel [D.I. 665, filed on December 10, 2019]

         Status: A certification of counsel has been filed and submitted in accordance with the
         Court’s procedures.

2.       Final Fee Application of Bayard, P.A. for Compensation for Services Rendered and
         Reimbursement of Expenses as Co-Counsel to the Official Committee of Unsecured
         Creditors for the Period from April 27, 2018 Through December 16, 2019 [D.I. 655, filed
         on November 25, 2019]

         Response Deadline:     December 9, 2019 at 4:00 p.m.

         Responses Received: None

         Related Documents:

         A.       Fifth Monthly Fee Application of Bayard, P.A. for Compensation for Services
                  Rendered and Reimbursement of Expenses as Co-Counsel to the Official
                  Committee of Unsecured Creditors for the Monthly Period from January 1, 2019
                  Through June 30, 2019 [D.I. 631, filed on September 18, 2019]

         B.       Certificate of No Objection regarding Fifth Monthly Fee Application of Bayard,
                  P.A. for Compensation for Services Rendered and Reimbursement of Expenses as
                  Co-Counsel to the Official Committee of Unsecured Creditors for the Monthly
                  Period from January 1, 2019 Through June 30, 2019 [D.I. 637, filed on October
                  10, 2019]

         C.       Sixth Monthly Fee Application of Bayard, P.A. for Compensation for Services
                  Rendered and Reimbursement of Expenses as Co-Counsel to the Official
                  Committee of Unsecured Creditors for the Monthly Period from July 1, 2019
                  Through December 16, 2019 [D.I. 652, filed on November 25, 2019]

         D.       Certification of Counsel [D.I. 665, filed on December 10, 2019]

         Status: A certification of counsel has been filed and submitted in accordance with the
         Court’s procedures.

3.       Final Fee Application of Kelley Drye & Warren LLP for Allowance of Compensation for
         Services Rendered and Reimbursement of Expenses Incurred as Lead Counsel to the
         Official Committee of Unsecured Creditors of Bertucci’s Holdings, Inc. et al. for the
         Period from April 27, 2018 Through and Including December 16, 2019 [D.I. 654, filed on
         November 25, 2019]




                                                  2
{1197.002-W0059226.2}
                Case 18-10894-MFW         Doc 666     Filed 12/12/19     Page 3 of 4



         Response Deadline:     December 9, 2019 at 4:00 p.m.

         Responses Received: None

         Related Documents:

         A.       Fifth Consolidated Fee Application of Kelley Drye & Warren LLP for Allowance
                  of Compensation for Services Rendered and Reimbursement of Expenses
                  Incurred as Lead Counsel to the Official Committee of Unsecured Creditors of
                  Bertucci’s Holdings, Inc. et al. for the Period from January 1, 2019 Through and
                  Including June 30, 2019 [D.I. 630, filed on September 18, 2019]

         B.       Certificate of No Objection Regarding Fifth Consolidated Fee Application of
                  Kelley Drye & Warren LLP for Allowance of Compensation for Services
                  Rendered and Reimbursement of Expenses Incurred as Lead Counsel to the
                  Official Committee of Unsecured Creditors of Bertucci’s Holdings, Inc. et al. for
                  the Period from January 1, 2019 Through and Including June 30, 2019 [D.I. 636,
                  filed on October 10, 2019]

         C.       Sixth Consolidated Fee Application of Kelley Drye & Warren LLP for Allowance
                  of Compensation for Services Rendered and Reimbursement of Expenses
                  Incurred as Lead Counsel to the Official Committee of Unsecured Creditors of
                  Bertucci’s Holdings, Inc. et al. for the Period from July 1, 2019 Through and
                  Including October 31, 2019 [D.I. 651, filed on November 25, 2019]

         D.       Certification of Counsel [D.I. 665, filed on December 10, 2019]

         Status: A certification of counsel has been filed and submitted in accordance with the
         Court’s procedures.

4.       Final Fee Application of Prime Clerk LLC, Administrative Advisor to the Debtors, for
         Compensation for Services and Reimbursement of Expenses for the Final Period from
         April 15, 2018 Through November 6, 2019 [D.I. 661, filed on December 4, 2019]

         Response Deadline:     December 9, 2019 at 4:00 p.m.

         Responses Received: None

         Related Documents:

         A.       Certification of Counsel [D.I. 665, filed on December 10, 2019]




                                                  3
{1197.002-W0059226.2}
                Case 18-10894-MFW       Doc 666    Filed 12/12/19    Page 4 of 4



         Status: A certification of counsel has been filed and submitted in accordance with the
         Court’s procedures.

Dated: December 12, 2019                     LANDIS RATH & COBB LLP
       Wilmington, Delaware

                                             /s/ Jennifer L. Cree
                                             Adam G. Landis (No. 3407)
                                             Kerri K. Mumford (No. 4186)
                                             Kimberly A. Brown (No. 5138)
                                             Jennifer L. Cree (No. 5919)
                                             919 Market Street, Suite 1800
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 467-4400
                                             Facsimile: (302) 467-4450
                                             Email: landis@lrclaw.com
                                                     mumford@lrclaw.com
                                                     brown@lrclaw.com
                                                     cree@lrclaw.com

                                             Counsel to the Debtors
                                             and Debtors-In-Possession




                                               4
{1197.002-W0059226.2}
